[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The plaintiff, the Town of Windham has applied for the prejudgment remedy of the attachment of real and personal CT Page 5938 property of the defendants, ATC Partnership and its partners, under G.S. § 52-278a et seq. The plaintiff also moves for a disclosure of assets under G.S. § 52-278n. On December 18, 1996, the court held an evidentiary hearing on this application under § 52-278d.
The court finds that there is probable cause that a judgment in the amount of $375,000.00 or greater will be rendered in favor of the plaintiff. There is credible evidence that the defendants owe the plaintiff, as of December 12, 1996, $382,396.36 in real estate property taxes, lien fees, and interest. The court also finds no credible evidence that any defenses, counterclaims, or setoffs will reduce these debts.
The application is granted in the amount of $375,000.00. Also, each defendant is ordered to disclose within 120 days to the plaintiff any property in which the defendant has an interest, specifying the existence, location, and extent of such interest sufficient to satisfy the $375,000.00 sum.
Sferrazza, J.